NUMBER 13-08-00130-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
______________________________________________________

MATTHEW SAYLES,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


             On Appeal from the 319th District Court
                   of Nueces County, Texas.
_______________________________________________________

                          MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Yañez and Vela
                      Memorandum Opinion Per Curiam

       Appellant, Matthew Sayles, attempts to appeal his conviction for possession of

cocaine. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).

       On March 12, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On March 27, 2008, counsel filed a motion to withdraw from this case on grounds

he was not retained for purposes of appeal. Counsel’s motion states that he is “unaware

of any meritorious grounds for appeal in this cause.” Counsel’s response does not

establish that the certification currently on file with this Court is incorrect or that appellant

otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provides that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4.

       Accordingly, this appeal is DISMISSED.             Counsel’s motion to withdraw is

DISMISSED AS MOOT.



                                                    PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered
and filed this the 10th day of April, 2008.




                                               2